DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 03/16/2021 and 06/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-20 are pending in this Office Action.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-2, 4-10, 12-17 and19-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0209096 A1) Michel Le Pallec et al., hereinafter “Pallec” in view of (US 2009/0196615 A1) Michael Kauffman, hereinafter “Kauffman”.  	  
Regarding claim 1, Pallec disclose a method comprising (Pallec: Figs. 1, 4-7, particularly Figs. 4-5 & 7, ¶¶ [0012]-[0013], [0053]-[0055], [0070]-[0072]): 
obtaining a first arrival time of a first optical signal transmitted, on a first optical fiber, from a first optical network device to a second optical network device (Pallec: Fig. 4-5, 7, first optical network N2 and second optical network N3, N3 receiving one of two sync signals 13 from two asymmetry optical fibers sync signals 13 is transmitted at t=0, into first fiber carrying λi’ and measuring arrival time difference between fibers (different arrival or traveling time) ¶¶ [0053]-[0055]);
obtaining a second arrival time of a second optical signal transmitted, on a second optical fiber, from the first optical network device to the second optical network device (Pallec: Fig. 4-5, 7, first optical network N2 and second optical network N3, N3 receiving one of two sync signals 13 from two asymmetry optical fibers sync signals 13 is transmitted at t=0, into second fiber carrying λj’ with different arrival or traveling time and measuring arrival time difference between fibers (different arrival or traveling time) ¶¶ [0053]-[0055]); 
wherein the second optical fiber is configured to transmit optical signals from the second optical network device to the first optical network device (Pallec: Fig. 4-6, 7, second fiber of the second optical network N3 can be configured to transmit from N3 to N2 see Figs. 4-6, ¶¶ [0053]-[0055]);
calculating a first time difference between the second arrival time of the second optical signal and the first arrival time of the first optical signal (Pallec: Fig. 4-5, 7, two sync signals 13 are transmitted from node 2 (N2) to node 3 (N3), the propagation time difference between two sync signal 13 is calculated at the RX of N3 to be is Δt’ ¶¶ [0053]-[0055]); and 
determining a measure of asymmetry between the first optical fiber and the second optical fiber based on the first time difference and a second time difference between a first time of transmission of the first optical signal from the first optical  second time of transmission of the second optical signal from the first optical network device (Pallec: Fig. 4-5, 7, N3 measuring asymmetry between two optical fibers based on the first time difference Δt’ (… when the two sync signals 13 are being transmitted simultaneously from N2 to N3  at  wavelengths carrying λi’ and carrying λj’ close to wavelength λi and carrying λj of sync and delay Req messages for the delay asymmetry estimation..) and the second time difference is Δt between the messages transmitted at the wavelengths λi and carrying λj is then deduced  from Δt  (at t= t0) ,¶¶ [0053]-[0055]).
Pallec does not expressly disclose a second time difference between a first time of transmission and a second time of transmission. 
However, Kauffman disclose determining a measure of asymmetry between the first optical fiber and the second optical fiber based on the first time difference and a second time difference between a first time of transmission of the first optical signal from the first optical network device and a second time of transmission of the second optical signal from the first optical network device (Kauffman: Fig. 1, 4-6, at the receive end the difference in arrival time of the two frames is measured to obtain a relative time delay between the first and second frames and thus the relative time delay is the sum of the transmission time difference (second time difference) and the propagation time difference (first time difference),  first header bit (first time of transmission) 610, second hear bit (second time of transmission) 612 see steps 610-622, see abstract,  ¶¶ [0032]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before Pallec such that a second time difference between a first time of transmission by the first optical network device of the first optical signal and a second time of transmission by the first optical network device of the second optical signal as taught by Kauffman so that in order to obtain higher accuracy of measuring the asymmetry when the first and second optical signals are not simultaneously being transmitted (first time of transmission and second time of transmission are not transmitted at the same time) then the summation of first time difference and second time difference would be required.  See MPEP 2143.I (A-D).
Regarding claim 9, is rejected in the same manner as shown in claim 1 above and further the combination of Pallec disclose the apparatus comprising: a communication interface; a memory configured to store executable instructions; and a processor coupled to the communication interface and the memory and configured to perform operations including (Pallec: transmitter and receiver of node N2 and node N3 obviously include processor/controller, communication interface, and memory for managing, determining, calculating, measuring, comparing the delays in order to determine asymmetric fiber length, mechanisms may also be managed within the control plane … TLV for scheduling, trigger and control, further Kauffman disclose controller ckt 120, 180 may be suitably programmed for microprocessor configuration to determine interval calculation while controller 120/180 is interface to receiver/communication path 122, via other interfaces 108, 114 or external to other network element, ¶¶ [0070]-[0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art before Pallec would not be able to operate without these essential components such as a communication interface; a memory configured to store executable instructions; and a processor coupled to the communication interface to perform the operations as taught by Kauffman in order to function correctly.  See MPEP 2143.I (A-D).
Regarding claim 16, is rejected in the same manner as claim 1 and claim 9.

Regarding claim 2, the combination of the Pallec disclose the method of claim 1, further comprising: obtaining the second time difference computed by the first optical network device (Kauffman: Fig. 1, 4-6, second optical network device 140 receives from first optical network 130, the second time difference L1 (t2-t1) see Fig. 4, see abstract, ¶¶ [0031]-[0036]). 
Regarding claim 10, is rejected in the same manner as claim 2.
Regarding claim 17, is rejected in the same manner as claim 2.
Regarding claim 4,  the combination of the Pallec disclose the method of claim 1, wherein the first optical fiber and the second optical fiber are data channels configured to transmit data traffic (Pallec: Fig. 8, see , ¶¶ [0032], [0060]-[0062]).
Regarding claim 19, is rejected in the same manner as claim 4.

Regarding claim 5,  the combination of the Pallec disclose the method of claim 1, wherein obtaining the second optical signal includes: switching the second optical network device from transmitting to the first optical network device, on the second (Pallec: Fig. 10, second node N3 transmitting message 15 on the second fiber to first node N2, then first node switch (return) the message 15 back to N3, ¶¶ [0066]).
Regarding claim 12, is rejected in the same manner as claim 5.
Regarding claim 20, is rejected in the same manner as claim 5.

Regarding claim 6, the combination of the Pallec disclose the method of claim 1, further comprising: frequency synchronizing a first clock of the first optical network device with a second clock of the second optical network device prior to the first optical network device transmitting the first optical signal and the second optical signal (Pallec: Fig. 1, 4, the master clock 1 distribute a time reference by means of synchronization signal 3 to all network elements i.e., slave clocks, prior to transmitting optical signals,  N2 receives a synchronization message 9, messages sent to Rx of N3 and N3 sends synchronization message from slave clock to N2, ¶¶ [0048], [0053]).
Regarding claim 14, is rejected in the same manner as claim 6.

Regarding claim 7, the combination of the Pallec disclose the method of claim 1, further comprising: converting the measure of asymmetry into a time offset value (Pallec: Fig. 4-5, 7, two sync signals 13 are transmitted from node 2 (N2) to node 3 (N3), the propagation time difference between two sync signal 13 is calculated at the RX of N3 to an time offset value Δt’ ¶¶ [0007], [0053]-[0055] and further Kauffman disclose Fig. 1, 4-6, second optical network device 140 receives from first optical network 130, the second time difference L1 (t2-t1) see Fig. 4, see abstract, ¶¶ [0031]-[0036]); and adjusting a time reference of the second optical network device based on the time offset value(Pallec: Fig. 4-5, 7, node 3 (N3), correcting for delay asymmetry of synchronization between master clock and slave clock is determined and corrected locally (N3) by means of measuring and correcting time difference ¶¶ [0007], [0053]-[0055].
Regarding claim 15, is rejected in the same manner as claim 7.

Regarding claim 8, the combination of the Pallec disclose the method of claim 1, wherein: obtaining the first optical signal includes obtaining the first optical signal that is transmitted at a first wavelength that transmits traffic data; and obtaining the second optical signal includes obtaining the second optical signal that is transmitted at the first wavelength that transmits the traffic data from the second optical network device to the first optical network device (Pallec: Fig. 8, see , ¶¶ [0032], [0060]-[0062]).
Regarding claim 13, the combination of the Pallec disclose the apparatus of claim 9, wherein the apparatus is a computing device configured to communicate, via the communication interface, with at least one of the first optical network device or the second optical network device (Kauffman: Fig. 1, 4-6, computing device i.e., control circuit 180 or 120 communicating and interface with OSCs or TX 102 or RX 118, ¶¶ [0021]-[0023]).
Allowable Subject Matter








Claims 3, 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20190253170 A1	Farra; Jeff et al.
US 20130195443 A1	Yin; Jinrong et al.
US 20170195110 A1	RUFFINI; Stefano et al.
US 20150229388 A1	Xu; Jianxin et al.
US 20090097014 A1	Piciaccia; Stefano et al.
(US 2018/0076886 A1) 	Hamid Mehrvar et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636